Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 25, 2019

The Court of Appeals hereby passes the following order:

A19D0278. IRVING BOWMAN v. IH3 PROPERTY GEORGIA LP.

      On December 26, 2018, the Magistrate Court of Henry County issued a default
judgment and writ of possession in favor of the plaintiff in this dispossessory action.
On January 10, 2019, Irving Bowman filed an application for discretionary appeal in
this Court. We lack jurisdiction.
      “The only avenue of appeal available from [a] magistrate court judgment is
provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal to the state
or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d 225) (1991).
Thus, this Court may address magistrate court matters only if they already have been
reviewed by the state or superior court. See Westwind Corp. v. Washington Fed. S &
L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990). Nothing in the application
materials shows that the magistrate court’s order in this case has been reviewed by
a state or superior court.1




      1
        Further, the application was not timely filed. Under OCGA § 44-7-56, appeals
in dispossessory actions must be filed within seven days of the date the judgment was
entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d
456) (1999). Bowman’s application, filed 15 days after entry of the magistrate court’s
judgment, is untimely.
Accordingly, this application is hereby DISMISSED.

                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                                01/25/2019
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                              , Clerk.